Citation Nr: 0013514	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-14 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for removal of the left 
great toenail.

4.  Entitlement to service connection for fungus of the left 
great toenail.

5.  Entitlement to a compensable rating for a scar on the 
right eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from November 1988 to 
January 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1, 1999, rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of a right shoulder injury, a skin 
rash, removal of the left great toenail, and fungus of the 
left great toenail and granted service connection for a scar 
of the right eyebrow.  The veteran has appealed the denial of 
service connection for the four disabilities and the denial 
of a compensable initial rating for the right eyebrow scar.  

In response to a request by the veteran in his substantive 
appeal, VA Form 9, dated in September 1998, the RO scheduled 
a VA examination to ascertain the status of all of the 
disabilities at issue.  The examination was canceled in 
November 1998 after the veteran failed to appear.  The 
examining facility reported that the veteran had moved out of 
the area.  The Disabled American Veterans attempted to 
contact the veteran to determine his current whereabouts but 
was unsuccessful.  The RO mailed a letter to the veteran's 
latest address of record on March 27, 2000, to advise that 
his records had been transferred to the Board for review on 
appeal, and a later letter was mailed by the Board to the 
same address on April 5, 2000.  That letter was returned to 
the Board as undeliverable.

In view of this chronology, it appears that further efforts 
to contact the veteran in the hope of obtaining his 
cooperation in conducting further development of the evidence 
would be fruitless.  There is no indication that he has taken 
affirmative steps to notify the VA of an address change.  
Absent any prior indication that he had moved, the RO and the 
Board were justified in relying on the veteran's last known 
address for purposes of furnishing him with necessary 
notices.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).  Those 
efforts were unsuccessful through no fault of the VA.  

The case law from the United States Court of Appeals for 
Veterans Claims (Court) (known before March 1999 as the 
United States Court of Veterans Appeals) addressing the 
subject of a claimant's cooperation with the adjudication 
process is clear in holding that "[i]f a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence," in this case, a physical 
examination.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Furthermore, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no VA obligation to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  The lack of a 
current address for the veteran following reasonable efforts 
to locate him does not preclude present consideration of the 
appeal.  


FINDINGS OF FACT

1.  The record does not contain competent evidence that the 
veteran has current residuals of a right shoulder injury in 
service.

2.  The record does not include competent evidence that the 
veteran has a current skin rash related to military service.

3.  The record does not include competent evidence that the 
veteran has current residuals of removal of the left great 
toenail in service.  

4.  The record does not include competent evidence that the 
veteran has a fungus of the left great toenail as the result 
of military service.  

5.  The veteran has a 2-centimeter vertical scar above the 
right eye.  

6.  The scar above the right eye is not shown to be 
symptomatic or to result in more than slight disfigurement.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a right 
shoulder injury is not well grounded.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991); 38 C.F.R. § 3.303(b) (1999).

2.  The claim for service connection for a skin rash is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991); 
38 C.F.R. § 3.303(b) (1999).

3.  The claim for service connection for residuals of removal 
of the left great toenail is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 1991); 38 C.F.R. § 3.303(b) (1999).

4.  The claim for service connection for a fungus of the left 
great toenail is not well grounded.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991); 38 C.F.R. § 3.303(b) (1999).

5.  The criteria for a compensable rating for a scar of the 
right eyebrow are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. § 4.118, Code 7800, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in December 1988 the 
veteran received a vertical laceration as a result of being 
struck with the front sight of his rifle.  In May 1994, he 
underwent surgical removal of a 1-centimeter mass from the 
right forehead.  On examination for separation from service, 
a 2-centimeter vertical scar was reported above the right 
eye.

No pertinent complaints or defects involving the skin, right 
shoulder or left great toe were reported at the time of 
examination for entrance into military service.  Service 
medical records show that in October 1989 the lateral border 
of the left first toenail was surgically removed.  No 
subsequent findings regarding the left great toenail removal 
were reported.  In January and February 1998, the veteran was 
treated for urticaria.  No further complaints or findings 
regarding a skin rash were reported in service.  In May 1993, 
the veteran was seen for complaints of right shoulder pain 
which occurred on certain movements.  The onset of the pain 
had taken place about three weeks earlier as the result of 
throwing a baseball.  The clinical assessment was impingement 
syndrome.  There was no further reference to the shoulder in 
service medical records.  No complaints or findings regarding 
a fungus of the left great toenail were recorded in service.  
No pertinent complaints or findings regarding any of the 
disabilities for which service connection is now sought were 
reported on examination for separation.

The veteran submitted his initial claim for VA disability 
compensation in September 1997.  In support of the claim, he 
submitted a VA Form 21-4138 in which he claimed that he had a 
skin rash that would come and go that had been diagnosed 
while in service.  He stated that he had constant problems 
with the left big toe following removal of the nail, claiming 
that he had a fungus under the new nail that had grown back 
in.  He complained that his shoulder was becoming worse.  He 
stated that he had tried to live with the condition since 
discharge from service and had not been treated for it by any 
private physician.  The shoulder was becoming increasingly 
more painful due to the lifting that he was required to do in 
his job at the Post Office.  He claimed that he was unable to 
lift or move his shoulder as it should.

The RO reviewed the veteran's claim in October 1997 and based 
its decisions on service medical records and on the 
information received in connection with the claim.

II.  Analysis--Service Connection Claims

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Once the claimant's initial burden of submitting a well-
grounded claim has been met, the VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  The Court has held that the VA 
is prohibited from assisting a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).  

In the present case, the evidence includes service medical 
records which document the occurrence of a right shoulder 
injury in service as well as removal of the left great 
toenail and a brief period of treatment for a skin rash, 
urticaria.  With respect to these disorders, the record is 
adequate to satisfy the element of a well-grounded claim 
requiring incurrence of a disease or injury in service.  With 
respect to a fungus of the left great toe, however, no 
documentation in service is present, and this element is 
unsatisfied.  

With respect to the other elements to establish a well-
grounded claim, the requirements of the law are unsatisfied 
as to any of the four disorders at issue.  There is no 
medical evidence of the current existence of any of the four 
disorders.  The existence of a current disability is, in 
fact, the cornerstone of a claim for VA disability 
compensation benefits.  See Degmetich v. Brown, 104 F.3d. 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Likewise, the record does not contain competent medical 
evidence showing that there is a relationship, or medical 
"nexus" between any current disability and military service.

In the circumstances presented, the prerequisites for 
establishing a well-grounded claim for service connection for 
the four disabilities at issue are not satisfied.  In the 
absence of a well-grounded claim, the appeal must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Although the RO 
did not expressly identify the absence of a well-grounded 
claim as the basis for the denial of service connection, this 
omission constitutes harmless error.  Meyer v. Brown, 9 Vet. 
App. 425 (1996).  The RO's failure to adjudicate the question 
of well-groundedness did not result in prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

If the veteran is successful in the future in obtaining any 
competent medical evidence that would render the claim well 
grounded, such as medical evidence showing the current 
existence of the claimed disabilities and an opinion linking 
them to service, he may submit such evidence to the RO for 
consideration of whether such evidence constitutes new and 
material evidence sufficient to warrant reopening the claims.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1999).  If it is determined that any claim is 
reopened and is well grounded, the VA is required by statute 
to provide assistance in developing the evidence to support 
such claim.  

Lastly, since the veteran's military service included duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, it is relevant to mention that on November 2, 1994, 
Congress enacted the "Persian Gulf War Veterans' Act " (Title 
I of the "Veterans' Benefits Improvements Act of 1994," 
Public Law 103-446), which added a new section 1117 to Title 
38, United States Code, authorizing the VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in Southwest Asia during such conflict or to a 
degree of 10 percent or more within a presumptive period 
thereafter.  To implement the Act, the VA added a new 
regulation, 38 C.F.R. § 3.117 (1999).  The Board is obligated 
to identify all potential theories of entitlement to a 
benefit under the laws and regulations.  Floyd v. Brown, 9 
Vet.App. 88 (1996).  Douglas v. Derwinski, 2 Vet.App. 103 
(1992) aff'd in part and vacated in part on reconsideration 
en banc, 2 Vet.App. 435 (1992).  However, in the present case 
neither the veteran's allegations nor the evidence of record 
raises an issue of entitlement under these provisions; to the 
contrary, the veteran attributes the shoulder disability to 
an injury in service and the fungus of the toenail to surgery 
in service.  The skin rash in service was identified as 
urticaria, a known diagnosis.  If the veteran believes that 
he has potential entitlement to service connection for these 
or any other disabilities as undiagnosed illnesses, he is 
free to file a claim to that effect at any time in the 
future.  

III.  Analysis--Scar Above the Right Eye

The claim for a compensable rating for the service-connected 
facial scar is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In an effort to satisfy 
its statutory duty to assist, the RO scheduled a VA 
examination but the veteran did not appear on the date 
specified.  The VA is therefore required by regulation to 
decide the claim on the evidence of record.  38 C.F.R. 
§ 3.655 (1999).  The RO efforts to schedule the VA 
examination are sufficient to satisfy the statutory duty.  
The veteran has identified no additional relevant evidence 
that has not been obtained.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (1998).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (holding that the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern) 
does not apply.  Separate ratings (known as staged ratings) 
are potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

A noncompensable rating for the scar has been assigned under 
Diagnostic Code 7800 of the VA rating schedule, the code for 
facial disfigurement.  Under Code 7800, a 10 percent rating 
may be assigned for a moderately disfiguring scar of the 
head, face or neck.  A 30 percent rating make be assigned for 
scars resulting in severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles.  38 C.F.R. § 4.118, Code 7800 (1999).  Under 
Codes 7803 and 7804, a 10 percent rating may be assigned for 
superficial scars which are poorly nourished with repeated 
ulceration or which are tender and painful on objective 
demonstration.  38  C.F.R. § 4.118, Codes 7800, 7803, 7804 
(1999).  

In the present case, there is a paucity of information 
available to the Board for consideration of the claim under 
the above rating criteria.  The only information of record 
pertaining to the scar is the notation found on the report of 
examination for separation.  The information is so sparse 
that it cannot even be determined with certainty whether the 
scar was due to the surgical procedure or the rifle injury in 
service.  In either case, the scar since the veteran did not 
appear for his VA examination, the Board is limited to 
whatever inferences regarding the severity of the scar that 
can be gleaned from this one small notation.  There was 
nothing in the report to suggest that this scar results in 
significant disfigurement or that it is tender and painful on 
objective demonstration or is poorly nourished with repeated 
ulceration.  

A preponderance of the evidence is against the veteran's 
claim for a compensable rating for a scar over the right 
eyebrow and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for residuals of a right shoulder injury 
is denied.  

Service connection for a skin rash is denied.  

Service connection for removal of the left great toenail is 
denied.  

Service connection for a fungus of the left great toenail is 
denied.  

A compensable rating for a scar over the right eyebrow is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

